FILED

UNlTED STATES DISTRICT COURT  2 6 

FOR THE DISTRICT OF COLUMBlA
C|srk, U.S. Dlstrlct & Bankruptcy

Courts for the District of Co|umbia
Regina Joann Myers, )
Piainri`ff, i
v. § Civil Action N0. /§Z~ 50 6

Shirley Myers & Family, §
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff`s pro se complaint and application to
proceed in forma pauperis. The Court will grant the plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a resident of Capitol Heights, Maryland, suing an individual (and family) who
also reside in Capitol Heights, l\/Iaryland, The complaint presents neither a federal question nor a

basis for diversity jurisdiction since both parties reside in the same state. Furthermore, plaintiff

has not pleaded an amount in controversy. Hence, this case will be dismissed without prejudice.

A separate Order accompanies this Memorandum Opinion.

  M ,_k_._::¢
z United St‘ateff$istrict Judg
DATE: March 2014